 

Exhibit 10.1.2

 

EXECUTION VERSION 

 



 

 

INVENTION, NON-DISCLOSURE, NON-COMPETITION

AND NON-SOLICITATION AGREEMENT

 

This Invention, Non-Disclosure, Non-Competition and Non-Solicitation Agreement
is made by and between Intercept Pharmaceuticals, Inc. (the "Company") and
Sandip Kapadia (the "Employee").

 

IN CONSIDERATION of the Employee's employment by the Company and pursuant to the
terms and conditions set forth in the Employment Agreement entered into
concurrently with this Agreement, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Employee agrees
as follows:

 

1.      Condition of Employment.

 

The Employee acknowledges that his employment with the Company is contingent
upon his agreement to sign and adhere to the provisions of this Invention,
Non-Disclosure, Non-Competition and Non-Solicitation Agreement (the
"Agreement").

 

2.      Proprietary and Confidential Information.

 

(a)      The Employee agrees that all information, whether or not in writing, of
a private, secret or confidential nature concerning the Company's business,
business relationships or financial affairs (collectively, "Proprietary
Information") is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plans (including business and marketing
plans), research data, clinical data, financial data (including sales costs,
profits, pricing methods), personnel data, computer programs (including software
used pursuant to a license agreement), customer and supplier lists, and contacts
at or knowledge of customers or prospective customers of the Company. The
Employee will not disclose any Proprietary Information to any person or entity
other than employees of the Company or use the same for any purposes (other than
in the performance of his duties as an employee of the Company) without written
approval by an officer of the Company, either during or after his/her employment
with the Company, unless and until such Proprietary Information has become
public knowledge (or known within the industry) without fault by the Employee.

 

(b)      The Employee agrees that all files, documents, letters, memoranda,
reports, records, data, sketches, drawings, models, laboratory notebooks,
program listings, computer equipment or devices, computer programs or other
written, photographic, or other tangible material containing Proprietary
Information, whether created by the Employee or others, which shall come into
his/her custody or possession, shall be and are the exclusive property of the
Company to be used by the Employee only in the performance of his duties for the
Company and shall not be copied or removed from the Company premises except in
the pursuit of the business of the Company. All such materials or copies thereof
and all tangible property of the Company in the custody or possession of the
Employee shall be delivered to the Company, upon the earlier of (i) a request by
the Company or (ii) termination of his employment. After such delivery, the
Employee shall not retain any such materials or copies thereof or any such
tangible property. Notwithstanding the foregoing, the Employee shall be
permitted to retain Employee’s contacts and calendars and personal
correspondence and any documents or data related to Employee’s compensation
reasonably needed for tax preparation purposes.

 



 

 

 

(c)      The Employee agrees that his/her obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and (b)
above, and his/her obligation to return materials and tangible property set
forth in paragraph (b) above also extends to such types of information,
materials and tangible property of customers of the Company or suppliers to the
Company or other third parties who may have disclosed or entrusted the same to
the Company or to the Employee.

 

3.      Inventions.

 

(a)      The Employee will make full and prompt disclosure to the Company of all
inventions, creations, improvements, discoveries, trade secrets, secret
processes, technology, know-how, methods, developments, software, and works of
authorship or other creative works, whether patentable or not, which are
created, made, conceived or reduced to practice by the Employee or under the
Employee's direction or jointly with others during his employment by the
Company, whether or not during normal working hours or on the premises of the
Company (all of which are collectively referred to in this Agreement as
"Inventions").

 

(b)      The Employee agrees to assign and does hereby assign to the Company (or
any person or entity designated by the Company) all his right, title and
interest in and to all Inventions and all related patents, patent applications,
copyrights and copyright applications to the maximum extent permitted by the
laws of the State of New York or any applicable like statute of any other state.
However, this subsection 3(b) shall not apply to Inventions that do not relate
to the present or planned business or research and development of the Company
and that are made and conceived by the Employee not during normal working hours,
not on the Company’s premises and not using the Company’s tools, devices,
equipment or Proprietary Information. The Employee hereby also waives all claims
to moral rights in any Inventions. The Employee understands that, to the extent
this Agreement shall be construed in accordance with the laws of any state that
precludes a requirement in an employee agreement to assign certain classes of
inventions made by an employee, this subsection 3(b) shall be interpreted not to
apply to any invention that a court rules and/or the Company agrees falls within
such classes.

 

(c)      The Employee agrees to cooperate fully with the Company and to take
such further actions as may be necessary or desirable, both during and after his
employment with the Company, with respect to the procurement, maintenance and
enforcement of copyrights, patents and other intellectual property rights (both
in the United States and foreign countries) relating to Inventions. The Employee
shall sign all papers, including, without limitation, copyright applications,
patent applications, declarations, oaths, formal assignments, assignments of
priority rights, and powers of attorney, which the Company may deem necessary or
desirable in order to protect its rights and interests in any Invention. The
Employee further agrees that if the Company is unable, after reasonable effort,
to secure the signature of the Employee on any such papers, any executive
officer of the Company shall be entitled to execute any such papers as the agent
and the attorney-in-fact of the Employee, and the Employee hereby irrevocably
designates and appoints each executive officer of the Company as his agent and
attorney-in-fact to execute any such papers on his behalf, and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any Invention, under the conditions described in
this sentence.

 



2 

 

 

4.      Non-Competition and Non-Solicitation.

 

(a)      While employed by the Company and for a period of twelve (12) months
after the termination or cessation of the Employee’s employment for any reason,
the Employee will not, directly or indirectly:

 

i.Engage or assist others in engaging in any business or enterprise (whether as
owner, partner, officer, director, employee, consultant, investor, lender or
otherwise, except as the holder of not more than 1% of the outstanding stock of
a publicly-held company that is engaged in the Line of Business, or develops,
manufactures, markets, licenses, sells or provides any product or service that
is in the Line of Business; or

 

ii.Either alone or in association with others, solicit, divert or take away, or
attempt to divert or take away, the business or patronage of any of the clients,
customers, or business partners of the Company which were contacted, solicited,
or served by the Company during the 12-month period prior to the termination or
cessation of the Employee’s employment with the Company; or

 

iii.Either alone or in association with others (i) solicit, induce or attempt to
induce, any employee or independent contractor of the Company to terminate his
or her employment or other engagement with the Company, or (ii) hire, or recruit
or attempt to hire, or engage or attempt to engage as an independent contractor,
any person who was employed or otherwise engaged by the Company at any time
during the term of the Employee’s employment with the Company; provided, that
this clause (ii) shall not apply to the recruitment or hiring or other
engagement of any individual whose employment or other engagement with the
Company has been terminated for a period of six months or longer.

 

(b)      If any restriction set forth in this Section 4 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

 



3 

 

 

(c)      The geographic scope of this Section shall extend to anywhere the
Company or any of its subsidiaries is doing business, has done business or has
plans to do business.

 



(d)      If the Employee violates the provisions of this Section, the Employee
shall continue to be held by the restrictions set forth in this Section, until a
period equal to the period of restriction has expired without any violation.

 



(e)      As used herein, “Line of Business” means the business of (a) the
manufacture, sale, research, and/or development of treatments for non-viral
liver diseases, and/or (b) the manufacture, sale, research and/or development of
treatments for any indication treatable or potentially treatable by products
manufactured or sold by the Company, and/or (c) any business in which the
Company becomes engaged during Employee’s employment with the Company.

 

5.      Other Agreements.

 

The Employee represents and warrants that he is not bound by any employment
contracts, restrictive covenants or other restrictions that prevent him from
entering into employment with, or carrying out his responsibilities for, the
Company. The Employee further represents that, except as the Employee has
previously disclosed to the Company, the Employee is not bound by the terms of
any agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of his employment with the Company, to refrain from competing, directly
or indirectly, with the business of such previous employer or any other party,
or to refrain from soliciting employees, customers or suppliers of such previous
employer or other party. The Employee further represents that he will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any previous employer or
others.

 

6.      United States Government Obligations.

 

The Employee acknowledges that the Company from time to time may have agreements
with other persons or with the United States Government, or agencies thereof,
which impose obligations or restrictions on the Company regarding inventions
made during the course of work under such agreements or regarding the
confidential nature of such work. The Employee agrees to be bound by all such
obligations and restrictions that are made known to the Employee and to take all
action necessary to discharge the obligations of the Company under such
agreements.

 



4 

 

 

7.      Not An Employment Contract.

 

The Employee acknowledges that this Agreement does not constitute a contract of
employment, either express or implied, and does not imply that the Company will
continue the Employee’s employment for any period of time.

 

8.      General Provisions.

 

(a)      No Conflict. The Employee represents that the execution and performance
by him/her of this Agreement does not and will not conflict with or breach the
terms of any other agreement by which the Employee is bound.

 

(b)      Entire Agreement. This Agreement supersedes all prior agreements,
written or oral, between the Employee and the Company relating to the subject
matter of this Agreement. This Agreement may not be modified, changed or
discharged in whole or in part, except by an agreement in writing signed by the
Employee and the Company. The Employee agrees that any change or changes in
his/her duties, salary or compensation after the signing of this Agreement shall
not affect the validity or scope of this Agreement.

 

(c)      Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect or impair the validity or enforceability of any
other provision of this Agreement.

 

(d)      Waiver. No delay or omission by the Company in exercising any right
under this Agreement will operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion is effective only in
that instance and will not be construed as a bar to or waiver of any right on
any other occasion.

 

(e)      Employee Acknowledgment and Equitable Remedies. The Employee
acknowledges that the restrictions contained in this Agreement are necessary for
the protection of the business and goodwill of the Company and are considered by
the Employee to be reasonable for such purpose. The Employee agrees that any
breach of this Agreement is likely to cause the Company substantial and
irrevocable damage and therefore, in the event of any breach or threatened
breach of this Agreement, the Employee agrees that the Company, in addition to
such other remedies that may be available, shall be entitled to specific
performance and other injunctive relief without posting a bond, and the Employee
hereby waives the adequacy of a remedy at law as a defense to such relief.

  

(f)      Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of both parties and their respective successors and assigns,
including any corporation or entity with which or into which the Company may be
merged or which may succeed to all or substantially all of its assets or
business, provided however that the obligations of the Employee are personal and
shall not be assigned by the Employee.

 

(g)      Subsidiaries and Affiliates. References to the “Company” in this
Agreement (other than in the introductory paragraphs and Section 1) shall
include Intercept Pharmaceutical, Inc.’s direct and indirect subsidiaries,
corporate or other affiliates, and their successors and assigns. The Employee
expressly consents to be bound by the provisions of this Agreement for the
benefit of the Company or any subsidiary or affiliate thereof to whose employ
the Employee may be transferred without the necessity that this Agreement be
re-signed at the time of such transfer.

 



5 

 

 

(h)      Governing Law, Forum and Jurisdiction. This Agreement shall be governed
by and construed as a sealed instrument under and in accordance with the laws of
the State of New York without regard to conflict of laws provisions. Any action,
suit, or other legal proceeding which is commenced to resolve any matter arising
under or relating to any provision of this Agreement shall be commenced only in
a court of the State of New York (or, if appropriate, a federal court located
within New York), and the Company and the Employee each consents to the
jurisdiction of such a court.

 

(i)      Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.

 

[Remainder of Page Intentionally Left Blank; Signatures Follow]

 

 

 

 

 

 

 



6 

 

 

 


 

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

WITNESS our hands and seals:

 

INTERCEPT PHARMACEUTICALS, INC.               /s/ Mark Pruzanski     May 3, 2016
By: Mark Pruzanski   Date           /s/ Sandip Kapadia     May 3, 2016 By:
Sandip Kapadia   Date  

 

 

 



7 

 